Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to an amendment filed 03/02/2021. The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 1, 3, 4, 7, 9-11, 13, 31, 33-35, 37, 38, 48, 50-52, 54 and 55 are pending in this application; and, claims 1, 31 and 48 are independent claims. Claims 1, 9, 13, 31, 37, 38, 54 and 55 have been amended; and, claims 2, 5, 6, 8, 12, 14-30, 32, 36, 39-47, 49, 53 and 56-64 have been cancelled. This action is made Final.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 3, 7, 9, 31, 33, 35, 37, 48, 50, 52 and 54 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Rhee et al. (“Rhee”, US 20170199543 A1), Bastide et al. (“Bastide”, US 20190156432 A1), Kaufthal (US 20190320138 A1) and Hsu et al. (“Hsu”, US 20160267806 A1).
providing a UI such as calendar screen 403 in a field of view of the user of the augmented reality device 200); 
accessing a data set to populate the user interface based on a person being in the field of view of the augmented reality device, wherein the data set includes one or more trigger word sequences, i.e. a person may be considered to be in the field of view as long as the intended person’s voice can be captured by microphone  (figs. 2, 4(a-b) and 7-12; para [0080-0091]: accessing pre-stored schedule information to display an entire calendar or a portion of the schedule information “at eight, not at seven” based on the person’s voice captured by microphone 222 and disappearing with the trigger word sequence “at eight”; alternatively, obtaining and recognizing a scene or facial image then extracting/accessing a phone book information to output such as “Mr. Park” if the extracted information name and voice information name agree, para [0096-0099, 0106-0109, 0153]); 
capturing audio from the user of the augmented reality device of the augmented reality system (figs. 2, 4(a-b) and 7-12; para [0080-0091]: e.g. "Do I have an appointment at seven tomorrow?”); determining whether the captured audio includes a trigger word sequence of the one or more trigger word sequences (figs. 2, 4(a-b) and 7-12; para [0080-0091]: e.g. trigger word sequence "tomorrow," "appointment," and "at seven"); identifying an action element mapped to the trigger word sequence based on the determination and updating the user interface based on the identified action element (figs. 2, 4(a-b) and 7-12; para [0080-0082]: while the voice recognition function is being executed, as illustrated, a message 401 (for example, "Voice contents are being analyzed .  . . ") indicating that the voice recognition function is being executed is output to a display).
Rhee does not explicitly disclose the feature of word sequences presented alongside a field of view. However, Bastide in the analogous art of augmented reality teaches: word sequences presented alongside a field of view (para [0030]: Bob's comments overlaid onto focus objects of his that appear within her vision). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bastide with the teachings of Rhee. One having ordinary skill in the art would have been motivated to combine such augmented reality given that similar to subtitles such a feature allows, for example, users to follow along easily, clarity of any technical terminology, better experience for those with learning disabilities, etc.
Bastide and Rhee do not explicitly disclose automatically accessing stored data in response to a person being detected in the field of view. However, Kaufthal in the analogous art of augmented reality teaches: automatically accessing stored data in response to a person being detected in the field of view (fig. 4C; para [0079, 0093, 0095]: “display the names of the people in the field of view based on facial recognition”, e.g. in response to “detect[ing] that the person 430 entered the coffee shop by receiving a video signal… and obtaining user context information...an abstract representation 440 is provided to the user 400 in the lower corner of the field of view 410...abstract representation 440 displays a message "John Doe…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kaufthal with the teachings of the modified Bastide. One having ordinary skill in the art would have been motivated to combine such automated detection in order to save user time from having to request the information.
However, the feature of populating a user interface with data in response to a form being visually detected in a viewport that provides a field of view to the user of an augmented reality device wherein the data includes a trigger word presented alongside the field of view in the viewport, wherein displaying data such as size of a workpiece overlaid on an image of the identified workpiece alongside a trigger word “speak” in a viewport that displays a field of view of the wearer of mounted augmented reality device 304). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hsu with the teachings of the modified Rhee. One having ordinary skill in the art would have been motivated to combine such a viewport/field of view projection from the eye or camera in order to provide a window view of an augmented world within the user’s field of view or provide interaction with objects that are located at a distance within the user’s field of view.
As per claim 3, the modified Rhee teaches the non-transitory computer readable storage medium of claim 1. The modified Rhee further teaches parsing the captured audio to identify a trigger word sequence (Rhee: fig. 4a; para [0080]: "Do I have an appointment at seven tomorrow?” is parsed for trigger word sequence "tomorrow," "appointment," and "at seven").
As per claim 7, the modified Rhee teaches the non-transitory computer readable storage medium of claim 1. The modified Rhee further teaches querying one or more data sources associated with the action element and populating the data set based on results of the queried one or more data sources (Rhee: figs. 2, 4(a-b) and 7-12; para [0080-0091, 0135]: e.g. accessing pre-stored schedule information to display an entire calendar or a portion of the schedule information from a database).
obtaining and recognizing a scene or facial image then extracting/accessing a phone book information to output such as name and position; Hsu: figs. 4C and 6-9; para [0096, 0117, 0144, 0146]: viewport).
As per claim 31, Rhee teaches an augmented reality system with a customizable user interface comprising: a memory (fig. 1: memory 170); an augmented reality device configured to be worn by a user (fig. 2; para [0067]: device 200); and one or more processors configured to cause the augmented reality system to:: provide a user interface in a field of view of an augmented reality device of the augmented reality system, wherein the augmented reality device is worn by a user (figs. 2, 4(a-b) and 7-12; para [0067]: providing a UI such as calendar screen 403 in a field of view of the user of the augmented reality device 200); access a data set to populate the user interface based on a person being in the field of view of the augmented reality device, wherein the data set includes one or more trigger word sequences, i.e. a person may be considered to be in the field of view as long as the intended person’s voice can be captured by microphone  (figs. 2, 4(a-b) and 7-12; para [0080-0091]: accessing pre-stored schedule information to display an entire calendar or a portion of the schedule information “at eight, not at seven” based on the person’s voice captured by microphone 222 and disappearing with the trigger word sequence “at eight”; alternatively, obtaining and recognizing a scene or facial image then extracting/accessing a phone book information to output such as “Mr. Park” if the extracted information name and voice information name agree, para [0096-0099, 0106-0109, 0153]); capture audio from the user of the augmented reality device of the augmented reality system (figs. 2, 4(a-b) and 7-12; para [0080-0091]: e.g. "Do I have an appointment at seven tomorrow?”); determine whether the captured audio includes a trigger word sequence of the one or more trigger word sequences (figs. 2, 4(a-e.g. trigger word sequence "tomorrow," "appointment," and "at seven"); identify an action element mapped to the trigger word sequence based on the determination and update the user interface based on the identified action element (figs. 2, 4(a-b) and 7-12; para [0080-0082]: while the voice recognition function is being executed, as illustrated, a message 401 (for example, "Voice contents are being analyzed .  . . ") indicating that the voice recognition function is being executed is output to a display).
Rhee does not explicitly disclose the feature of word sequences presented alongside a field of view. However, Bastide in the analogous art of augmented reality teaches: word sequences presented alongside a field of view (para [0030]: Bob's comments overlaid onto focus objects of his that appear within her vision). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bastide with the teachings of Rhee. One having ordinary skill in the art would have been motivated to combine such augmented reality given that similar to subtitles such a feature allows, for example, users to follow along easily, clarity of any technical terminology, better experience for those with learning disabilities, etc.
Bastide and Rhee do not explicitly disclose automatically accessing stored data in response to a person being detected in the field of view. However, Kaufthal in the analogous art of augmented reality teaches: automatically accessing stored data in response to a person being detected in the field of view (fig. 4C; para [0079, 0093, 0095]: “display the names of the people in the field of view based on facial recognition”, e.g. in response to “detect[ing] that the person 430 entered the coffee shop by receiving a video signal… and obtaining user context information...an abstract representation 440 is provided to the user 400 in the lower corner of the field of view 410...abstract representation 440 displays a message "John Doe…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kaufthal with the teachings of the modified 
However, the feature of populating a user interface with data in response to a form being visually detected in a viewport that provides a field of view to the user of an augmented reality device wherein the data includes a trigger word presented alongside the field of view in the viewport, wherein the data set includes one or more trigger word sequences presented alongside the field of view in the viewport. However, Hsu in the analogous art of virtual/augmented reality teaches: populating a user interface with data in response to a form being visually detected in a viewport that provides a field of view to the user of an augmented reality device wherein the data includes a trigger word presented alongside the field of view in the viewport, wherein the data set includes one or more trigger word presented alongside the field of view in the viewport (figs. 4C and 6-9; para [0096, 0117, 0144, 0146]: displaying data such as size of a workpiece overlaid on an image of the identified workpiece alongside a trigger word “speak” in a viewport that displays a field of view of the wearer of mounted augmented reality device 304). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hsu with the teachings of the modified Rhee. One having ordinary skill in the art would have been motivated to combine such a viewport/field of view projection from the eye or camera in order to provide a window view of an augmented world within the user’s field of view or provide interaction with objects that are located at a distance within the user’s field of view.
As per claim 33, the modified Rhee teaches the system of claim 31. The modified Rhee further teaches parsing the captured audio to identify a trigger word sequence (Rhee: fig. 4a; para [0080]: "Do I have an appointment at seven tomorrow?” is parsed for trigger word sequence "tomorrow," "appointment," and "at seven").
e.g. accessing pre-stored schedule information to display an entire calendar or a portion of the schedule information from a database).
As per claim 37, the modified Rhee teaches the system of claim 31. The modified Rhee further teaches determining an identity of the person in the viewport of the augmented reality device and finding the data set based on the identity of the person (Rhee: figs. 5-8c and 10-12; para [0096-0099, 0106-0109, 0153]: obtaining and recognizing a scene or facial image then extracting/accessing a phone book information to output such as name and position; Hsu: figs. 4C and 6-9; para [0096, 0117, 0144, 0146]: viewport).
As per claim 48, Rhee teaches a method performed by an augmented reality system for providing a customizable user interface, the method comprising: providing a user interface in a field of view of an augmented reality device of the augmented reality system, wherein the augmented reality device is worn by a user (figs. 2, 4(a-b) and 7-12; para [0067]: providing a UI such as calendar screen 403 in a field of view of the user of the augmented reality device 200); accessing a data set to populate the user interface based on a person being in the field of view of the augmented reality device, wherein the data set includes one or more trigger word sequences, i.e. a person may be considered to be in the field of view as long as the intended person’s voice can be captured by microphone  (figs. 2, 4(a-b) and 7-12; para [0080-0091]: accessing pre-stored schedule information to display an entire calendar or a portion of the schedule information “at eight, not at seven” based on the person’s voice captured by microphone 222 and disappearing with the trigger word sequence “at eight”; alternatively, obtaining and recognizing a scene or facial image then extracting/accessing a phone book information to output such as “Mr. Park” if the extracted information name and voice information name agree, para [0096-0099, 0106-0109, e.g. "Do I have an appointment at seven tomorrow?”); determining whether the captured audio includes a trigger word sequence of the one or more trigger word sequences (figs. 2, 4(a-b) and 7-12; para [0080-0091]: e.g. trigger word sequence "tomorrow," "appointment," and "at seven"); identifying an action element mapped to the trigger word sequence based on the determination and updating the user interface based on the identified action element (figs. 2, 4(a-b) and 7-12; para [0080-0082]: while the voice recognition function is being executed, as illustrated, a message 401 (for example, "Voice contents are being analyzed .  . . ") indicating that the voice recognition function is being executed is output to a display).
Rhee does not explicitly disclose the feature of word sequences presented alongside a field of view. However, Bastide in the analogous art of augmented reality teaches: word sequences presented alongside a field of view (para [0030]: Bob's comments overlaid onto focus objects of his that appear within her vision). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bastide with the teachings of Rhee. One having ordinary skill in the art would have been motivated to combine such augmented reality given that similar to subtitles such a feature allows, for example, users to follow along easily, clarity of any technical terminology, better experience for those with learning disabilities, etc.
Bastide and Rhee do not explicitly disclose automatically accessing stored data in response to a person being detected in the field of view. However, Kaufthal in the analogous art of augmented reality teaches: automatically accessing stored data in response to a person being detected in the field of view (fig. 4C; para [0079, 0093, 0095]: “display the names of the people in the field of view based on facial recognition”, e.g. in response to “detect[ing] that the person 430 entered the coffee shop by receiving a video signal… and obtaining user context information...an abstract representation 440 is provided to the user 400 in the lower corner of the field of view 410...abstract representation 440 displays a message 
However, the feature of populating a user interface with data in response to a form being visually detected in a viewport that provides a field of view to the user of an augmented reality device wherein the data includes a trigger word presented alongside the field of view in the viewport, wherein the data set includes one or more trigger word sequences presented alongside the field of view in the viewport. However, Hsu in the analogous art of virtual/augmented reality teaches: populating a user interface with data in response to a form being visually detected in a viewport that provides a field of view to the user of an augmented reality device wherein the data includes a trigger word presented alongside the field of view in the viewport, wherein the data set includes one or more trigger word presented alongside the field of view in the viewport (figs. 4C and 6-9; para [0096, 0117, 0144, 0146]: displaying data such as size of a workpiece overlaid on an image of the identified workpiece alongside a trigger word “speak” in a viewport that displays a field of view of the wearer of mounted augmented reality device 304). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hsu with the teachings of the modified Rhee. One having ordinary skill in the art would have been motivated to combine such a viewport/field of view projection from the eye or camera in order to provide a window view of an augmented world within the user’s field of view or provide interaction with objects that are located at a distance within the user’s field of view.
As per claim 50, the modified Rhee teaches the method of claim 48. The modified Rhee further teaches parsing the captured audio to identify a trigger word sequence (Rhee: fig. 4a; para [0080]: "Do I have an appointment at seven tomorrow?” is parsed for trigger word sequence "tomorrow," "appointment," and "at seven").
As per claim 52, the modified Rhee teaches the method of claim 48. The modified Rhee further teaches querying one or more data sources associated with the action element and populating the data set based on results of the queried one or more data sources (Rhee: figs. 2, 4(a-b) and 7-12; para [0080-0091, 0135]: e.g. accessing pre-stored schedule information to display an entire calendar or a portion of the schedule information from a database).
As per claim 54, the modified Rhee teaches the method of claim 48. Rhee further teaches determining an identity of the person in the viewport of the augmented reality device and finding the data set based on the identity of the person (Rhee: figs. 5-8c and 10-12; para [0096-0099, 0106-0109, 0153]: obtaining and recognizing a scene or facial image then extracting/accessing a phone book information to output such as name and position; Hsu: figs. 4C and 6-9; para [0096, 0117, 0144, 0146]: viewport).

5.	Claim(s) 4, 34 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee et al. (“Rhee”, US 20170199543 A1), Bastide et al. (“Bastide”, US 20190156432 A1), Kaufthal (US 20190320138 A1), Hsu et al. (“Hsu”, US 20160267806 A1) and Cheyer (US 20120245941 A1).
As per claim 4, the modified Rhee teaches the non-transitory computer readable storage medium of claim 1. The modified Rhee further teaches parsing of the captured audio to identify a trigger word sequence and determining whether the captured audio includes the trigger word sequence of the one or more trigger word sequences (Rhee: para [0079-0082]: keywords and voice commands are recognized from the captured voice contents, i.e. keyword associated with the schedule means one or more words (for example, "tomorrow," "10 a.m," "GANG NAM station," and the like) including time information and/or place information, and an ordinary everyday word or phrase (for example, "appointment," "meeting," "I want to see you" and the like) so in the captured voice contents “Do I have an appointment at seven tomorrow?”, "tomorrow," "appointment," and "at seven,"  are recognized as keywords). Rhee does not disclose determining whether a match exists between one or more words in converted text and one or more words of a trigger word sequence. However, Cheyer in the analogous art of voice/speech recognition techniques teaches: determining whether a match exists between one or more words in converted text and one or more words of a trigger word sequence (para [0026]: once the speech input is translated into text, the text of the speech input can be compared to text associated with commands known to device 100 to determine if any of the speech input text corresponds (e.g., matches) to the command text). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheyer with the teachings of Rhee. One having ordinary skill in the art would have been motivated to combine such voice/speech recognition techniques as an implementation preference. 
As per claim 34, the modified Rhee teaches the system of claim 33. The modified Rhee further teaches parsing of the captured audio to identify a trigger word sequence and determining whether the captured audio includes the trigger word sequence of the one or more trigger word sequences (Rhee: para [0079-0082]: keywords and voice commands are recognized from the captured voice contents, i.e. keyword associated with the schedule means one or more words (for example, "tomorrow," "10 a.m," "GANG NAM station," and the like) including time information and/or place information, and an ordinary everyday word or phrase (for example, "appointment," "meeting," "I want to see you" and the like) so in the captured voice contents “Do I have an appointment at seven tomorrow?”, "tomorrow," "appointment," and "at seven,"  are recognized as keywords). Rhee does not disclose determining whether a match exists between one or more words in converted text and one or more words of a trigger word sequence. However, Cheyer in the analogous art of voice/speech recognition techniques teaches: determining whether a match exists between one or more words in converted text and one or more words of a trigger word sequence (para [0026]: once the speech input is translated into text, the text of the speech input can be compared to text associated with commands known to device 100 to determine if any of the speech input text corresponds (e.g., matches) to the command text). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheyer with the teachings of Rhee. One having ordinary skill in the art would have been motivated to combine such voice/speech recognition techniques as an implementation preference. 
As per claim 51, the modified Rhee teaches the method of claim 48. The modified Rhee further teaches parsing of the captured audio to identify a trigger word sequence and determining whether the captured audio includes the trigger word sequence of the one or more trigger word sequences (Rhee: para [0079-0082]: keywords and voice commands are recognized from the captured voice contents, i.e. keyword associated with the schedule means one or more words (for example, "tomorrow," "10 a.m," "GANG NAM station," and the like) including time information and/or place information, and an ordinary everyday word or phrase (for example, "appointment," "meeting," "I want to see you" and the like) so in the captured voice contents “Do I have an appointment at seven tomorrow?”, "tomorrow," "appointment," and "at seven,"  are recognized as keywords). Rhee does not disclose determining whether a match exists between one or more words in converted text and one or more words of a trigger word sequence. However, Cheyer in the analogous art of voice/speech recognition techniques teaches: determining whether a match exists between one or more words in converted text and one or more words of a trigger word sequence (para [0026]: once the speech input is translated into text, the text of the speech input can be compared to text associated with commands known to device 100 to determine if any of the speech input text corresponds (e.g., matches) to the command text). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheyer with the teachings of Rhee. One having ordinary skill in . 
6.	Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee et al. (“Rhee”, US 20170199543 A1), Bastide et al. (“Bastide”, US 20190156432 A1), Kaufthal (US 20190320138 A1), Hsu et al. (“Hsu”, US 20160267806 A1) and Kaehler (US 20170351909 A1).
As per claim 10, the modified Rhee teaches the non-transitory computer readable storage medium of claim 9. Rhee does not disclose accessing historical information of a person based on determined identification. However, Kaehler in the analogous art of information extracted based on facial recognition teaches: accessing historical information of a person based on determined identification (figs. 12(A-B); para [0111-012, 0132-0135]: historical information such as expired driver’s license or a flight’s departure time that has already passed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kaehler with the teachings of Rhee. One having ordinary skill in the art would have been motivated to combine such information extracted based on facial recognition given that such information is pertinent to certain situations. 
As per claim 11, the modified Rhee teaches the non-transitory computer readable storage medium of claim 10. The modified Rhee further teaches travel history of the person (Kaehler: figs. 12(A-B); para [0111-012, 0132-0135, 0152, 0216]: historical information such as a flight’s departure time that has already passed).
7.	Claim(s) 13, 38 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee et al. (“Rhee”, US 20170199543 A1), Bastide et al. (“Bastide”, US 20190156432 A1),  Kaufthal (US 20190320138 A1), Hsu et al. (“Hsu”, US 20160267806 A1) and Gordon et al. (“Gordon”, US 20170339338 A1).
obtaining and recognizing a scene or facial image then extracting/accessing a phone book information to output such as name and position; Hsu: figs. 4C and 6-9; para [0096, 0117, 0144, 0146]: viewport). Rhee does not disclose determining mood of a person. However, Gordon in the analogous art of augmented reality teaches: determining mood of a person (para [0022, 0050]: data indicating the emotional/cognitive state of a user is shared with other users through a head-mounted display device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gordon with the teachings of Rhee. One having ordinary skill in the art would have been motivated to combine such augmented realities to better understand the intention of users and improve the interactive experience. 
As per claim 38, the modified Rhee teaches the system of claim 31. The modified Rhee further teaches identify/determine the person in the viewport of the augmented reality system (Rhee: figs. 5-8c and 10-12; para [0096-0099, 0106-0109, 0153]: obtaining and recognizing a scene or facial image then extracting/accessing a phone book information to output such as name and position; Hsu: figs. 4C and 6-9; para [0096, 0117, 0144, 0146]: viewport). Rhee does not disclose determine mood of a person. However, Gordon in the analogous art of augmented reality teaches: determine mood of a person (para [0022, 0050]: data indicating the emotional/cognitive state of a user is shared with other users through a head-mounted display device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gordon with the teachings of Rhee. One having ordinary skill in the art would have been motivated to combine such augmented realities to better understand the intention of users and improve the interactive experience. 
obtaining and recognizing a scene or facial image then extracting/accessing a phone book information to output such as name and position; Hsu: figs. 4C and 6-9; para [0096, 0117, 0144, 0146]: viewport). Rhee does not disclose determining mood of a person. However, Gordon in the analogous art of augmented reality teaches: determining mood of a person (para [0022, 0050]: data indicating the emotional/cognitive state of a user is shared with other users through a head-mounted display device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gordon with the teachings of Rhee. One having ordinary skill in the art would have been motivated to combine such augmented realities to better understand the intention of users and improve the interactive experience. 

Response to Arguments
8.	Applicant's arguments filed 03/02/2021 have been considered as a whole but are moot in view of the new ground(s) of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Inquires
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN 
USA OR CANADA) or 571 -272-1000.		
	
/LE V NGUYEN/Examiner, Art Unit 2174                                                                                                                                                                                                        March 11, 2021

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174